—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion for an order directing the three complainants to submit to psychological or psychiatric examinations (see, People v Earel, 89 NY2d 960, 961). Further, “at least in the absence of any nonspeculative allegations of undue sugges*1073tion”, defendant’s motion for a pretrial hearing to determine whether the complainants had been subjected to suggestive questioning was also properly denied (People v Alvarez, 159 Misc 2d 963, 965; cf., People v Michael M., 162 Misc 2d 803, 811). The record supports the court’s determination that the period of postreadiness delay occasioned by DNA testing is excludable from the statutory period as an adjournment requested by defendant (see, People v White, 211 AD2d 982, 985, lv denied 85 NY2d 944). Defendant’s remaining contention is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Ontario County Court, Harvey, J.— Rape, 1st Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Callahan and Balio, JJ.